Opinion by
Head, J.,
On a’ Sunday the appellant was arrested on view by a police officer of the City of Scranton charged with the violation of an ordinance of that city regulating the speed of motor cars. He was taken before a magistrate and on the same day, Sunday, was given a hearing, was summarily convicted by the magistrate of the ofíense with which he was charged and sentenced to pay a fine of fifteen dollars or undergo an imprisonment for a period of five days. To avoid the imprisonment the fine was paid under protest. Appellant, then filed his petition in the court of quarter sessions of the county setting forth the facts and praying said court to allow him an appeal which, under the Constitution and our statute, he was entitled to have only upon an allowance by *582such court. Upon that petition the court made an order allowing the appeal as prayed for.
The record discloses nothing as to what followed in the court of quarter sessions except that the learned judge thereof filed an opinion which concludes with this order or decree: “Now, to wit, May 10, 1921, the appeal is dismissed and the judgment is affirmed by the court.”
In Commonwealth v. Congdon, 74 Pa. Superior Ct. 286, a record precisely similar to this, came before this court for its consideration. It was determined for the reasons very clearly set forth in the opinion in that case that there was nothing before this court upon which we could enter any proper judgment. There was no final disposition of the appeal in the court below in the manner required by the laws of Pennsylvania. We must, therefore, make the same order in this case as was made in that one.
The judgment is reversed and the record is remitted to the court below with direction to hear the case and to enter such judgment as the law and evidence require.